                                                                                    Exhibit
10.83



Promissory Note
$11,700,000.00
December 1, 2005
 
FOR VALUE RECEIVED, PMSI Investors, LLC, a Texas limited liability company,
("Borrower"), hereby promises to pay to the order of U-Haul International, Inc.,
a Nevada corporation (together with any and all of its successors and assigns
and/or any other holder of this Note, "Lender"), without offset, in immediately
available funds in lawful money of the United States of America, at 2727 North
Central Avenue, Phoenix, Arizona 85004, the principal sum of Eleven Million,
Seven Hundred Thousand and no/1OOths Dollars ($11,700,000.00) (or the unpaid
balance of all principal advanced against this Note, if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided.
 
    Section 1  Payment Schedule and Maturity Date.
From the date hereof through December 1, 2020 (the "Maturity Date"), Borrower
shall make quarterly payments to Lender of principal and interest hereunder.
Interest shall accrue hereunder at the Stated Rate (as hereinafter defined). The
principal hereunder, together with any Deferred Interest (as hereinafter
defined) shall be amortized on the basis of a twenty-year amortization schedule.
All payments hereunder of principal and interest shall be in arrears and shall
be made on the first day or each quarter, commencing on January 1, 2006 and
continuing on the 1st day of each succeeding quarter through and including the
Maturity Date. The entire principal balance of this Note then unpaid, together
with all accrued and unpaid interest and Deferred Interest, if any, and all
other amounts payable hereunder, shall be due and payable in full on the
Maturity Date.
 
    Section 2 Interest Rate; Deferral of Portion of Interest. (a) The unpaid
principal balance of this Note from day to day outstanding, which is not past
due, shall bear interest at a fixed rate of seven percent (7%) per annum from
December 1, 2005 through November 30, 2006; eight percent (8%) per annum from
December 1, 2006 through November 30, 2007; and nine percent (9%) per annum from
December 1, 2007 through the Maturity Date (collectively, as applicable, the
"Stated Rate"). Interest shall be computed for the actual number of days which
have elapsed, on the basis of a 365-day year.
 
(b) If any amount payable by Borrower hereunder is not paid when due (without
regard to any applicable grace periods), such amount shall thereafter bear
interest at a fixed rate of the then-applicable Stated Rate plus two percent
(the "Past Due Rate") per annum, to the fullest extent permitted by applicable
law.
 
(c) Notwithstanding the foregoing or any other provision in this instrument to
the contrary, Borrower shall have the right to make a minimum payment of
interest hereunder for such quarter at a pay rate equal to two percent (2%) per
annum of the outstanding principal hereunder. In such event, the deferred amount
(meaning the amount otherwise due pursuant to Section I above, less the amount
actually paid pursuant to this Section 2(c)) shall be deferred, added to the
principal balance hereunder, and shall accrue interest at the Stated Rate.





--------------------------------------------------------------------------------





Section 3 Prepayment. Borrower may prepay the principal balance of this Note, in
full at any time or in part from time to time, without fee, premium or penalty
of any nature or kind whatsoever.
 
Section 4 Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof to accrued but unpaid interest, to
unpaid principal, and to any other sums due and unpaid to Lender under this Note
in such manner and order as Lender may elect. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Lender of any payment in an amount less than the
amount then due on any indebtedness shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive or excuse the existence of an
Event of Default, (b) waive, impair or extinguish any right or remedy available
to Lender hereunder, or (c) waive the requirement of punctual payment and
performance or constitute a novation in any respect. Whenever any payment under
this Note falls due on a day which is not a Business Day, such payment may be
made on the next succeeding Business Day.
 
Section 5 Representations and Warranties. As of the date hereof, Borrower hereby
represents and warrants to Lender as follows:
 
    (a) The Borrower is a Texas limited liability company, duly organized and
qualified to do business under the laws of the State of Texas with the power and
authority to enter into this Note and to conduct its business as currently
conducted and to own its assets;
 
    (b) The execution and delivery of and performance by the Borrower of its
obligations under this Agreement are within the power and authority of the
Borrower, and have been duly authorized by all necessary limited liability
company action of the Borrower; and
 
(c) This Note is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by the Borrower's bankruptcy, insolvency,
reorganization, moratorium or other laws or equitable principles relating to or
limiting creditors' rights generally and except indemnifications to the extent
unenforceable as a matter of public policy, and any instrument or agreement
required hereunder, when executed and delivered, will be similarly legal, valid,
binding and enforceable.
 
Section 6 Events of Default. The occurrence of anyone or more of the following
shall constitute an "Event of Default" under this Note:
 
        (a) Borrower fails to pay when and as due and payable any amounts
payable by Borrower to Lender under the terms of this Note and such failure
continues for one-hundred and eighty (180) calendar days after Borrower's
receipt of written notice from Lender of its failure to pay such amounts and
Lender determines in its sole discretion that there is no reasonable likelihood
that Borrower will cure such failure within a reasonable period of time
thereafter.



--------------------------------------------------------------------------------





(b) Any other covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept, and such failure to perform, observe or keep
continues for thirty (30) days after Borrower's receipt of written notice from
Lender of its failure to so perform.
 
(c) The Borrower files a bankruptcy petition, a bankruptcy petition is filed
against any of the foregoing parties, or the Borrower makes a general assignment
for the benefit of creditors.
 
(d) A receiver or similar official is appointed for a substantial portion of the
Borrower's business, or the business is terminated, or, the Borrower is
liquidated or dissolved.
 
Section 7 Remedies. Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise anyone or more of the following rights, powers and
remedies:
 
    (a) Lender may accelerate the maturity date and declare the unpaid principal
balance and accrued but unpaid interest on this Note, and all other amounts
payable hereunder, at once due and payable, and upon such declaration the same
shall at once be due and payable.
 
(b) Lender may set off the amount due against any and all accounts, credits,
money, securities or other property now or hereafter on deposit with, held by or
in the possession of Lender to the credit or for the account of Borrower,
without notice to or the consent of Borrower.
 
    (c) Lender may exercise any of its other rights, powers and remedies at law
or in equity.
 
Section 8 Remedies Cumulative. All of the rights and remedies of Lender under
this Note are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of anyone or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default.
 
Section 9 Costs and Expenses of Enforcement. Borrower agrees to pay to Lender on
demand all costs and expenses incurred by Lender in seeking to collect this
Note, including court costs and reasonable out-of-pocket attorneys' fees and
expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.
 
Section 10 Heirs, Successors and Assigns. The terms of this Note shall bind and
inure to the benefit of the representatives, successors and assigns of the
parties.
 
Section 11 General Provisions. Time is of the essence with respect to Borrower's
obligations under this Note. Borrower hereby (a) waives demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note) or filing of
suit and diligence in collecting this Note, consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof





--------------------------------------------------------------------------------



 
"."" 
to any of them; (b) submits (and waives all rights to object) to non-exclusive
personal jurisdiction of any state or federal court sitting in the state and
county in which payment of this Note is to be made for the enforcement of any
and all obligations under this Note; and (c) waive the benefit of all homestead
and similar exemptions as to this Note. A determination that any provision of
this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances. This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought. Captions and headings
in this Note are for convenience only and shall be disregarded in construing it.
This Note and its validity, enforcement and interpretation shall be governed by
the laws of the state in which payment of this Note is to be made (without
regard to any principles of conflicts of laws) and applicable United States
federal law. Whenever a time of day is referred to herein, unless otherwise
specified such time shall be the local time of the place where payment of this
Note is to be made. The term "Business Day" shall mean a day on which U.S. banks
are open for the conduct of substantially all of their banking business in the
city in which this Note is payable (excluding Saturdays and Sundays). The words
"include" and "including" shall be interpreted as if followed by the words
"without limitation."
 
Section 12 Notices. Any notice, request, or demand to or upon Borrower or Lender
shall be deemed to have been properly given or made when delivered in writing to
the intended recipient at the address specified below or, as to any party
hereto, at such other address as shall be designated by such party in a notice
to each other party hereto. Except as otherwise provided in this Notice, all
such communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt. Notice addresses for Lender and Borrower are as follows:
 
If to Lender:
 
U-Haul International, Inc.
2727 N. Central Avenue Phoenix, AZ 85004
Attn: Jason Berg
 
If to Borrower:
 
PMSI Investors, LLC
c/o Five SAC Self-Storage Corporation
 715 South Country Club Drive
Mesa, AZ85210
Attn: Bruce Brockhagen
 
Section 13 No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note. If applicable state or federal law should at any
time be judicially interpreted so as to render usurious any amount called for
under this Note or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Lender's exercise of the



--------------------------------------------------------------------------------







option to accelerate the maturity date, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by applicable
law, then it is Lender's express intent that all excess amounts theretofore
collected by Lender shall be credited on the principal balance of this Note and
the provisions of this Note shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use or forbearance of the Loan shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.
 
Section 14 Renewal and Extensions; Termination of Agreements. This Note is
executed in renewal, extension and consolidation of certain indebtedness created
and evidenced by that certain (i) Promissory Note
made by Private Mini Storage Realty, L.P. in favor of U-Haul International, Inc.
dated as of February 12, 1997 and assumed by PMSI Investors, LLC as of November
30, 1999, as may have been amended from time to time and (ii) that certain Loan
Agreement dated as of February 12, 1997 between U-Haul International, Inc. and
Private Mini Storage Realty, L.P., as may have been amended from time to time
(collectively, the "Prior Mezzanine Loan Documents"). Borrower and Lender hereby
agree that the Prior Mezzanine Loan Documents are hereby consolidated and merged
into this Note, and are hereby terminated and extinguished in their entirety,
and that this Note represents the entire agreement between Lender and Borrower
with respect to all of the indebtedness evidenced hereby.
 
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.
 
Borrower:
 
PMSI Investors, LLC
By: ____________                             
Name: __________
Title: ___________

